******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
MODZELEWSKI’S TOWING AND RECOVERY, INC. v.
    COMMISSIONER OF MOTOR VEHICLES
                (SC 19453)
      Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald,
                     Espinosa and Robinson, Js.
       Argued January 20—officially released July 12, 2016

  Drew S. Graham, assistant attorney general, with
whom, on the brief, was George Jepsen, attorney gen-
eral, for the appellant (defendant).
  Kenneth A. Votre, with whom was Richard E. Fen-
nelly III, for the appellee (plaintiff).
                          Opinion

   ZARELLA, J. The principal issue in this administrative
appeal is whether state laws regulating the fees charged
for certain services provided in the course of the non-
consensual towing of a motor vehicle are preempted
by federal law. The defendant, the Commissioner of
Motor Vehicles (commissioner), appeals from the judg-
ment of the trial court reversing in part the decision of
the Department of Motor Vehicles (department) that
Connecticut’s statutes and regulations regarding non-
consensual towing services are not preempted under 49
U.S.C. § 14501 (c) (2) (C) (2012)1 and that the plaintiff,
Modzelewski’s Towing and Recovery, Inc., had over-
charged for the nonconsensual towing of a motor vehi-
cle trailer and must pay restitution in the amount of
$12,787 to the trailer’s insurer. On appeal to this court,
the commissioner claims that the trial court incorrectly
determined that the fees charged by the plaintiff for
the use of a 1075 rotator truck for recovery of the
damaged trailer prior to the actual towing, for towing
recovery operations, generally, for the use of its major
incident response truck during the recovery operation,
and for services performed in connection with the stor-
age of a damaged vehicle following a nonconsensual
towing are not subject to state regulation. The plaintiff
responds that, when a towing is nonconsensual, federal
law authorizes the state to regulate only the fee charged
for the actual towing and that the state cannot regulate
storage rates incident to the towing. The plaintiff also
argues that, if this court concludes that the fees charged
for recovery services are not subject to state regulation,
it cannot review whether the trial court properly rein-
stated charges for the plaintiff’s use of the major inci-
dent response truck. We agree with the commissioner
and reverse in part the judgment of the trial court.
                             I
                          FACTS
   The following undisputed facts are set forth in the
trial court’s memorandum of decision. ‘‘On September
8, 2011, [the] state police called the plaintiff, a towing
and recovery services company, to the scene of an acci-
dent on Interstate 84 near Newtown. The accident
occurred when a passenger vehicle struck the rear of
a trailer that was carrying a twenty-eight foot power
boat and was hitched to a pick-up truck. As a result
of the crash, the boat shifted position, and the trailer
became unsafe.
   ‘‘At the accident scene, the plaintiff used a ‘1075’ unit
to pick up the front of the boat and restrap it to the
trailer. The plaintiff next disconnected the trailer from
the truck, removed the trailer and boat from the high-
way, and used the 1075 machine to place the trailer
and boat on a [low bed] tractor trailer. The final phase
that day involved the plaintiff’s transport of the trailer
and boat to its facility in Newtown for storage and
further police investigation.
   ‘‘On September 9, [the] police conducted an inspec-
tion of the trailer and boat. The inspection required the
plaintiff to lift the trailer with a warehouse forklift in
order to place and then remove scales underneath it
for the purpose of [weighing the trailer and boat]. The
combined weight classification of the trailer and boat
unit was between 10,000 and 26,000 pounds.
  ‘‘The plaintiff charged Eric Unser, the owner of the
boat and trailer, $14,732.50 for its services on Septem-
ber 8 and 9. Unser’s insurer, Boat U.S. Marine Insurance,
paid the bill on behalf of [Unser].
   ‘‘On October 11, 2011, Unser filed a complaint with
the department . . . claiming that he was overcharged.
The department held a hearing on October 2, 2012.
Relying on department regulations governing charges
allowed for nonconsensual, ‘medium duty’ towing, the
hearing officer ruled that the plaintiff had overcharged
Unser and Boat U.S. Marine [Insurance] in the amount
of $12,787. . . .
                           ***
   ‘‘The restitution order of $12,787 represented the dif-
ference between the total charged by the plaintiff
($16,699.50) and the total allowed by the department
($3912.50). The hearing officer rejected the plaintiff’s
claim that federal statutes preempt the department’s
regulations. The [hearing] officer held that ‘[t]ransporta-
tion of a motor vehicle as set forth in 49 U.S.C. § 14501
(c) (2) (C) contemplates a process intended to accom-
plish an end and cannot be limited by focusing on one
aspect, i.e. ‘‘tow truck,’’ as suggested by the [plaintiff].’
  ‘‘Accordingly, the hearing officer ordered the plaintiff
to pay Boat U.S. Marine [Insurance] restitution of
$12,787 within thirty days of the decision. The [hearing]
officer also ruled that, if the plaintiff failed to comply,
the department would disqualify the plaintiff’s license,
seek recovery from the plaintiff’s repairer bond, and
impose a civil penalty of $1125 prior to any license
reinstatement.’’
   The plaintiff appealed to the trial court, which sus-
tained the appeal in part. The court first concluded that
the damaged trailer qualified as a ‘‘motor vehicle’’ and
that the low bed tractor trailer used to transport the
damaged vehicle qualified as a ‘‘tow truck’’ within the
meaning of 49 U.S.C. §§ 13102 (16) and 14501 (c) (2)
(C), respectively, of the federal preemption scheme.
The court thus concluded that ‘‘the actual towing com-
ponent of this case involved a nonconsensual ‘for-hire
motor vehicle transportation by a tow truck’ under [49
U.S.C. § 14501] (c) (2) (C)’’ and that the commissioner
had authority to regulate the rate that the plaintiff
charged for that service, the cost of which the hearing
officer had disallowed entirely.
  The trial court next concluded, however, that the
commissioner did not have authority to regulate the
fees charged for the plaintiff’s pretowing recovery and
posttowing services. The pretowing recovery services
included the plaintiff’s use of the 1075 rotator truck,
the major incident response truck and the heavy duty
recovery straps for the purpose of repositioning the
vehicle on the trailer to ensure its stability. The posttow-
ing services included storage of the trailer and related
warehouse operations.2 The court determined that state
regulation governing pretowing and posttowing ser-
vices is preempted by federal law, and, therefore, the
plaintiff was not required to refund payments made by
the insurer for these services.
   Thereafter, the commissioner appealed3 from the trial
court’s judgment, claiming that state regulation of pre-
towing and posttowing services is not subject to federal
preemption. Oral argument was heard on January 20,
2016, in conjunction with Raymond’s Auto Repair, LLC
v. Commissioner of Motor Vehicles (SC 19454), in which
the commissioner raised a similar claim regarding pre-
towing recovery services. On January 26, 2016, we
ordered the parties to address the following question
in supplemental briefs: ‘‘Does 49 U.S.C. § 14501 (c) (1),
which prohibits state[s] and political subdivisions
thereof from enacting or enforcing any law related to
a price, route, or service of any motor carrier with
respect to the transportation of property, apply to ‘pre-
towing services’ (as defined in the trial court’s [memo-
randum of decision]) or ‘posttowing services’?’’
(Emphasis in original.)
                             II
                STANDARD OF REVIEW
    We begin with the standard of review. Ordinarily,
‘‘[j]udicial review of the commissioner’s action is gov-
erned by the Uniform Administrative Procedure Act
[(UAPA), General Statutes §§ 4-166 through 4-189], and
. . . [o]ur ultimate duty is to determine, in view of all
of the evidence, whether the agency, in issuing its order,
acted unreasonably, arbitrarily, illegally or in abuse of
its discretion. . . .
  ‘‘A reviewing court, however, is not required to defer
to an improper application of the law. . . . It is the
function of the courts to expound and apply governing
principles of law. . . . We previously have recognized
that the construction and interpretation of a statute is a
question of law for the courts, where the administrative
decision is not entitled to special deference . . . .
Questions of law [invoke] a broader standard of review
than is ordinarily involved in deciding whether, in light
of the evidence, the agency has acted unreasonably,
arbitrarily, illegally or in abuse of its discretion. . . .
Because this case forces us to examine a question of
law, namely, [statutory] construction and interpretation
[of federal preemption law] . . . our review is de novo.
. . . We are also compelled to conduct a de novo review
because the issue of statutory construction before this
court has not yet been subjected to judicial scrutiny.’’
(Citation omitted; internal quotation marks omitted.)
Jim’s Auto Body v. Commissioner of Motor Vehicles,
285 Conn. 794, 803–804, 942 A.2d 305 (2008). Mindful of
these principles, we consider the applicable federal law.
                             III
            FEDERAL PREEMPTION LAW
                             A
             Relevant Statutory Provisions
    ‘‘The Interstate Commerce Act, as amended by the
Federal Aviation Administration Authorization Act of
1994, [Pub. L. No. 103-305, § 601] 108 Stat. [1569, 1606],
and the [Interstate Commerce Commission] Termina-
tion Act of 1995, [Pub. L. No. 104-88] 109 Stat. [803] 899,
generally preempts state and local regulation ‘related to
a price, route, or service of any motor carrier . . . with
respect to the transportation of property’ . . . .’’
Columbus v. Ours Garage & Wrecker Service, Inc., 536
U.S. 424, 429, 122 S. Ct. 2226, 153 L. Ed. 2d 430 (2002).
The general rule contained in 49 U.S.C. § 14501 (c) (1)
provides: ‘‘Except as provided in paragraphs (2) and
(3), a State, political subdivision of a State, or political
authority of 2 or more States may not enact or enforce
a law, regulation, or other provision having the force
and effect of law related to a price, route, or service
of any motor carrier . . . with respect to the transpor-
tation of property.’’ Of the three exceptions set forth
in subdivision (2) of 49 U.S.C. § 14501 (c), only the third
exception is at issue in the present case.4 That exception
provides as follows: ‘‘[Section 14501 (c) (1)] . . . does
not apply to the authority of a State or a political subdivi-
sion of a State to enact or enforce a law, regulation, or
other provision relating to the price of for-hire motor
vehicle transportation by a tow truck, if such transpor-
tation is performed without the prior consent or authori-
zation of the owner or operator of the motor vehicle.’’
49 U.S.C. § 14501 (c) (2) (C) (2012). In the present case,
the parties do not dispute that the plaintiff’s actions
were ‘‘performed without the prior consent or authori-
zation of the owner or operator of the motor vehicle.’’
49 U.S.C. § 14501 (c) (2) (C) (2012). The commissioner
instead challenges the trial court’s conclusion that the
department lacks authority under 49 U.S.C. § 14501 (c)
(2) (C) to regulate5 the fees charged for the plaintiff’s
pretowing and posttowing services because of the
court’s determination that they do not fall within the
meaning of ‘‘transportation by a tow truck . . . .’’ 49
U.S.C. § 14501 (c) (2) (C) (2012).
                             B
                  Rules of Construction
   In construing the language used in 49 U.S.C. § 14501
(c) (2) (C), we recognize that ‘‘[t]he [s]upremacy
[c]lause of the [United States] [c]onstitution declares
that the Laws of the United States . . . shall be the
supreme Law of the Land . . . any Thing in the Consti-
tution or Laws of any State to the Contrary notwith-
standing. U.S. Const., art. VI, cl. 2. As a consequence,
state and local laws are preempted [when] they conflict
with the dictates of federal law, and must yield to those
dictates. . . . Preemption may be either express or
implied, and is compelled whether Congress’ command
is explicitly stated in the statute’s language or implicitly
contained in its structure and purpose. . . .
   ‘‘[When], as with 49 U.S.C. § 14501 (c), a federal stat-
ute expressly preempts state or local law, analysis of
the scope of the [preemption] statute must begin with
its text. . . . And, we must also start with the assump-
tion that the historic police powers of the [s]tates [are]
not to be superseded . . . unless that was the clear and
manifest purpose of Congress. . . . As such, Congress’
purpose is the ultimate touchstone of preemption analy-
sis.’’ (Citations omitted; internal quotation marks omit-
ted.) Ace Auto Body & Towing, Ltd. v. New York, 171
F.3d 765, 771 (2d Cir.), cert. denied, 528 U.S. 868, 120
S. Ct. 166, 145 L. Ed. 2d 140 (1999).
                             C
     History and Purpose of 49 U.S.C. § 14501 (c)
  To understand the purpose of the federal preemption
scheme, we briefly examine its history. In Ace Auto
Body & Towing, Ltd., the Second Circuit Court of
Appeals explained: ‘‘Section 14501 (c) was originally
enacted and codified at 49 U.S.C. § 11501 (h) [1994],6
without the present exemption for the regulation of
nonconsensual tow rates, by the Federal Aviation
Administration Authorization Act of 1994 . . . . As
such, [49 U.S.C.] § 11501 (h) (1) preempted state and
local regulation of any ‘price, route, or service of any
motor carrier . . . with respect to the transportation
of property,’ and [49 U.S.C.] § 11501 (h) (2) (A)
exempted state and local authority with respect to
safety and financial responsibility regulations.
   ‘‘The House Conference Report that accompanied the
legislation indicates that the purpose behind [49 U.S.C.]
§ 11501 (h) (1) was to free the motor carrier industry
from state and local regulation and to put that industry
on a playing field level with that of the air carrier indus-
try, which had already been deregulated by the Airline
Deregulation Act of 1978 [Pub. L. No. 95-504, 92 Stat.
1705]. See [H.R. Rep.] No. 103-677, [pp.] 85, 87 (1994)
[Conf. Rep.], reprinted in 1994 U.S.C.C.A.N. 1715, 1757,
1759. In so doing, Congress hoped to eliminate the com-
petitive advantage air carriers, such as Federal Express,
had enjoyed under decisions interpreting the 1978 stat-
ute, relative to motor carriers, like United Parcel Ser-
vice. See id. . . .
   ‘‘The House Conference Report further clarifies that
the exemptions from preemption under [49 U.S.C.]
§ 11501 (h) (2) (A) [regarding state and local safety
regulations] simply reflect the fact ‘that [s]tate authority
to regulate safety, financial fitness and insurance . . .
of motor carriers is unchanged since [s]tate regulation
in those areas is not a price, route or service and thus
is unaffected.’ [H.R. Rep. No. 103-677, supra, p.] 85,
reprinted in 1994 U.S.C.C.A.N. [1757]; see also [id., p.]
84, reprinted in 1994 U.S.C.C.A.N. [1756] . . . . The
[r]eport nonetheless explicitly qualifies these exemp-
tions, stating, ‘[t]he conferees do not intend for [s]tates
to attempt to de facto regulate prices, routes or services
of intrastate trucking through the guise of some form
of unaffected regulatory authority.’ Id. [p. 84, reprinted
in 1994 U.S.C.C.A.N. 1756.]
   ‘‘Just one year after its enactment, [49 U.S.C.] § 11501
(h) was recodified at 49 U.S.C. § 14501 (c) [Supp. I
1995]—with an added exemption for state regulation of
nonconsensual tow rates—by the Interstate Commerce
Commission Termination Act of 1995 . . . . The House
Report that accompanied the legislation notes that the
added provision ‘struck a balance between the need to
protect consumers from exorbitant towing fees and the
need for a free market in towing services.’ H.R. Rep.
No. 104-311, [p.] 120, reprinted in 1995 U.S.C.C.A.N.
[793], 832. Accordingly, the provision was ‘not intended
to permit [reregulation] of any other aspect of tow truck
operations.’ [Id., p.] 119, reprinted in 1995 U.S.C.C.A.N.
[831].’’ (Citations omitted; footnote added.) Ace Auto
Body & Towing, Ltd. v. New York, supra, 171 F.3d
772–73. With this historical context in mind, we turn
to the commissioner’s claims.
                            IV
         PRETOWING RECOVERY SERVICES
   The commissioner makes two related claims regard-
ing pretowing recovery services provided in connection
with a nonconsensual towing. The first claim is that
the trial court incorrectly concluded that the plaintiff’s
use of a 1075 rotator truck for recovery of the damaged
vehicle was not the use of a ‘‘tow truck’’ as contem-
plated under 49 U.S.C. § 14501 (c) (2) (C), and, there-
fore, the court improperly reinstated $3575 that the
plaintiff charged for its use of the rotator truck during
the recovery operation. The second claim is that the
trial court incorrectly concluded that charges for towing
recovery operations are not exempt from federal pre-
emption under 49 U.S.C. § 14501 (c) (2) (C) because
such a narrow reading of the statute conflicts with the
broad reading federal courts have applied to the phrase
‘‘related to’’ in similar statutes. We consider these claims
as one, however, because a determination that the
charges for recovery operations, generally, are exempt
from federal preemption necessarily resolves the ques-
tion of whether the plaintiff’s charge for its use of the
1075 rotator truck during the recovery operation is sub-
ject to state regulation.
   It is well established that when Connecticut courts
interpret federal statutes, ‘‘[t]he decisions of the Second
Circuit Court of Appeals carry particularly persuasive
weight . . . .’’ Webster Bank v. Oakley, 265 Conn. 539,
555 n.16, 830 A.2d 139 (2003), cert. denied, 541 U.S. 903,
124 S. Ct. 1603, 158 L. Ed. 2d 244 (2004). Thus, in order
to determine whether the state regulation of pretowing
recovery services is preempted by federal law, we turn
initially to the Second Circuit’s discussion of how
broadly the preemption provision in 49 U.S.C. § 14501
(c) (1) should be read.
    In construing the scope of this statute, which pro-
vides that any state or local law ‘‘related to a price,
route, or service of any motor carrier . . . with respect
to the transportation of property’’ is preempted by fed-
eral law; 49 U.S.C. § 14501 (c) (1) (2012); the Second
Circuit has looked to similar language in other statutes
for guidance. See Ace Auto Body & Towing, Ltd. v. New
York, supra, 171 F.3d 773 (citing Californians for Safe &
Competitive Dump Truck Transportation v. Men-
donca, 152 F.3d 1184, 1188–89 [9th Cir. 1998], cert.
denied, 526 U.S. 1060, 119 S. Ct. 1377, 143 L. Ed. 2d 535
[1999], which construed ‘‘related to’’ language of 49
U.S.C. § 14501 [c] [1] by reference to cases interpreting
similar language in other statutes). For example, the
court in Ace Auto Body & Towing, Ltd., noted that
‘‘[t]he House Conference Report to the [Federal Avia-
tion Administration] Authorization Act explains that [49
U.S.C.] § 14501 (c) was ‘intended to function in the exact
same manner with respect to its preemptive effects’ as
49 U.S.C. § 41713 (b) (4) [(A) (1994), concerning federal
preemption of state and local authority over price, route
or service of an air carrier], which contains similar
‘related to’ language. [H.R. Rep.] No. 103-677, [supra,
p.] 85, reprinted in 1994 U.S.C.C.A.N. [1757]. The [United
States] Supreme Court, in turn, has twice interpreted
the predecessor of 49 U.S.C. § 41713 (b) (4) by reference
to similar ‘relate to’ language in the Employee Retire-
ment Income Security Act of 1974 (ERISA), [Pub. L.
No. 93-406, 88 Stat. 829].’’ Ace Auto Body & Towing,
Ltd. v. New York, supra, 773.
   The Second Circuit then observed that it recently
had determined that its ‘‘interpretation of the ‘relate
to’ language of ERISA ultimately ‘should be guided by
common sense’ ’’; id.; and that, applying its analysis of
ERISA’s preemption clause to 49 U.S.C. § 14501 (c) (1),
‘‘the broad ‘related to’ language of [49 U.S.C.] § 14501
(c) (1) generally preempts economic regulation by the
states within the field of intrastate towing.7 On the other
hand, the statutory text, Congress’ aim to leave the
states’ residual control over safety and other local con-
cerns intact, and the presumption against preemption
of historic state police power, argue against finding
preemption where only incidental economic burdens
can be discerned.’’ (Footnote added.) Id., 774. The court
thus concluded, upon review of the safety exception in
49 U.S.C. § 14501 (c) (2) (A) and the relevant municipal
regulations at issue in that case, that ‘‘the starting pre-
sumption against preemption of state law [had] not
been overcome.’’ Id.
   Having reviewed this precedent, and consistent with
‘‘the presumption against preemption of historical state
police power’’; id.; we conclude that state laws regulat-
ing the fees charged for pretowing recovery services
are not preempted under 49 U.S.C. § 14501 (c) (1)
because they are ‘‘relat[ed] to the price of for-hire motor
vehicle transportation by a tow truck’’ under 49 U.S.C.
§ 14501 (c) (2) (C) and have little or no effect on the
federal goal of preserving a free market in towing
services.
   We begin our analysis by examining the relevant stat-
utory language. As previously discussed, 49 U.S.C.
§ 14501 (c) (2) (C) provides that subsection (c) (1)
‘‘does not apply to the authority of a State or a political
subdivision of a State to enact or enforce a law, regula-
tion, or other provision relating to the price of for-hire
motor vehicle transportation by a tow truck, if such
transportation is performed without the prior consent
or authorization of the owner or operator of the motor
vehicle.’’ The most significant term in this provision
for purposes of the present appeal is ‘‘transportation’’
because, in the absence of any reference in the statute
to recovery services, we must determine whether they
may be construed to fall within the meaning of that
term. ‘‘Transportation’’ is defined in 49 U.S.C. § 13102
(23) as including ‘‘(A) a motor vehicle . . . property
. . . instrumentality, or equipment of any kind related
to the movement of . . . property . . . and (B) ser-
vices related to that movement . . . .’’ Even if we con-
strue this definition narrowly, its plain language cannot
be ignored. Recovery services provided in connection
with the nonconsensual towing of a damaged vehicle
are clearly covered by the term ‘‘transportation,’’ as
used in 49 U.S.C. § 14501 (c) (2) (C), because recovery
services following an accident involve the use of equip-
ment designed to create the conditions required for the
actual towing to proceed. Thus, recovery services are
not merely related to but are an integral part of the
actual towing. There is no better example of this rela-
tionship than in the present case. Without the plaintiff’s
recovery services, which consisted of repositioning and
securing the boat to the trailer and hoisting the damaged
trailer onto the low bed tractor trailer for towing, it
would have been impossible for the plaintiff to tow the
damaged trailer from the accident scene. Accordingly,
the definition of ‘‘transportation’’ in 49 U.S.C. § 13102
(23) supports the conclusion that state regulations relat-
ing to the price of recovery services provided in connec-
tion with a nonconsensual towing fall within the
exception to federal preemption set forth in 49 U.S.C.
§ 14501 (c) (2) (C).
   This interpretation of the statutory exception is not
only reasonable, but does not upset the balance Con-
gress sought to achieve between protecting consumers
from exorbitant nonconsensual towing fees and the
need for a free market in towing services. In Dan’s City
Used Cars, Inc. v. Pelkey,        U.S.      , 133 S. Ct. 1769,
185 L. Ed. 2d 909 (2013), the United States Supreme
Court described federal preemption of motor carrier
services as motivated by a concern that state regulation
‘‘impeded the free flow of trade, traffic, and transporta-
tion of interstate commerce . . . [by the state’s] substi-
tution of its own governmental commands for com-
petitive market forces in determining (to a significant
degree) the services that motor carriers will provide.’’
(Citation omitted; internal quotation marks omit-
ted.) Id., 1780. Congress thus sought to preempt state
laws that ‘‘constrain participation in interstate com-
merce by requiring a motor carrier to offer services not
available in the market’’; id.; or that ‘‘freez[e] into place
services that carriers might prefer to discontinue in the
future.’’ (Internal quotation marks omitted.) Id. In the
present case, however, state regulation of the fees
charged for recovery services in connection with a non-
consensual towing cannot be deemed to impede trade,
transportation or interstate commerce, nor can it be
viewed as constraining participation in interstate com-
merce by requiring a towing company to offer services
unavailable in the market, or by freezing into place
services tow truck operators no longer want to provide,
because there is no free market to impede in a noncon-
sensual setting. Accordingly, state regulation of such
fees ‘‘[is] not the kind of burdensome state economic
regulation Congress sought to preempt’’; (internal quo-
tation marks omitted) id.; the need for recovery services
being entirely dependent on the need for the towing
itself, which clearly falls within the exemption from
federal preemption set forth in 49 U.S.C. § 14501 (c)
(2) (C).
   Finally, construing 49 U.S.C. § 14501 (c) (2) (C) to
preclude state regulation of fees charged for recovery
services would be inconsistent ‘‘with the well estab-
lished canon of statutory construction that those who
promulgate statutes or rules do not intend to promul-
gate statutes or rules that lead to absurd consequences
or bizarre results.’’ (Internal quotation marks omitted.)
Pictometry International Corp. v. Freedom of Informa-
tion Commission, 307 Conn. 648, 687–88, 59 A.3d 172
(2013). That is because separating two closely related
parts of the towing process by allowing state regulation
to prevent exorbitant fees for the actual towing but not
for the recovery services that enable the towing to take
place simply makes no sense, given the inextricable
relationship between recovery services and the actual
towing. We therefore conclude that state laws regulat-
ing the fees charged for recovery services performed
in connection with a nonconsensual towing are not
preempted by federal law.8
   In light of this conclusion, we also conclude that the
fee charged by the plaintiff for the use of a 1075 rotator
truck in the recovery operation falls within the exemp-
tion in 49 U.S.C. § 14501 (c) (2) (C) and is subject to
state regulation. Accordingly, the trial court improperly
reinstated the plaintiff’s fee of $3575 for its use of a
major incident response truck in the recovery opera-
tion.
   The plaintiff argues that the preemption provision in
49 U.S.C. § 14501 (c) (1) was not intended to be read
so narrowly, nor was the exemption provision in 49
U.S.C. § 14501 (c) (2) (C) intended to be read so broadly.
Rather, the plaintiff contends that the legislative history
demonstrates that 49 U.S.C. § 14501 (c) (2) (C) only
permits state regulation of the price of the nonconsen-
sual towing of the motor vehicle itself. The plaintiff
relies on a House Report by the Committee on Transpor-
tation and Infrastructure, stating that 49 U.S.C. § 14501
(c) (2) (C) is ‘‘only intended to permit [s]tates or politi-
cal subdivisions thereof to set maximum prices for
[nonconsensual] tows, and is not intended to permit
[reregulation] of any other aspect of tow truck opera-
tions.’’ (Emphasis added.) H.R. Rep. No. 104-311, supra,
p. 119, reprinted in 1995 U.S.C.C.A.N. 831. The plaintiff
also relies on the following statement in the House
Report: ‘‘The [c]ommittee had been asked to go farther
and permit [s]tates and political subdivisions thereof
to [reregulate] all aspects of [nonconsensual] tow truck
services. The [c]ommittee provision struck a balance
between the need to protect consumers from exorbitant
towing fees and the need for a free market in towing
services. Under the current provision, [s]tates and
political subdivisions thereof would need to take affir-
mative action to regulate the prices of [nonconsensual]
tow truck operations.’’ Id., p. 120, reprinted in 1995
U.S.C.C.A.N. 832. We disagree with the plaintiff that the
foregoing language in the House Report expresses a
Congressional intent to limit state and local regulation
to the fees charged for the towing itself.
   There is no language in either passage in the House
Report limiting the meaning of ‘‘nonconsensual tows,’’
‘‘nonconsensual tow truck operations’’ and ‘‘noncon-
sensual tow truck services’’ to the towing itself. More
significantly, however, both passages refer to the fees
charged for nonconsensual tow truck services as only
one of several aspects of tow truck operations. See id.,
p. 119, reprinted in 1995 U.S.C.C.A.N. 831 (stating that
49 U.S.C. § 14501 [c] [2] [C] ‘‘is not intended to permit
reregulation of any other aspect of tow truck opera-
tions’’ [emphasis added]); id., p. 120, reprinted in 1995
U.S.C.C.A.N. 832 (stating that ‘‘[t]he [c]ommittee had
been asked to go farther and permit [s]tates and political
subdivisions thereof to [reregulate] all aspects of [non-
consensual] tow truck services,’’ but limiting exception
to prices only [emphasis added]). The other aspects of
tow truck operations or services to which the report
refers were described by Representative Nick J. Rahall,
Jr., on the floor of the House of Representatives during
a debate on the proposed measure. He stated: ‘‘The
pending legislation would restore the local authority to
engage in regulating the prices charged by tow trucks in
nonconsensual towing situations. Regulation of routes
and services, as well as regulation of consensual tow-
ing, would still be preempted.’’ (Emphasis added.) 141
Cong. Rec. H15602 (Daily Ed. December 22, 1995),
remarks of Representative Rahall. Thus, when the
House Report explained that Congress had been asked
‘‘to [reregulate] all aspects of [nonconsensual] tow
truck services’’; H.R. Rep. No. 104-311, supra, p. 120,
reprinted in 1995 U.S.C.C.A.N. 832; but that Congress
did ‘‘not [intend] to permit [state reregulation] of any
other aspect of tow truck operations’’; id., p. 119,
reprinted in 1995 U.S.C.C.A.N. 832; the other aspects
of tow truck operations and services to which the House
Report referred did not consist of pretowing or posttow-
ing services, as the plaintiff suggests, but of the routes
tow trucks are allowed to travel and the services they
are allowed to provide. The general rule of preemption
in 49 U.S.C. § 14501 (c) (1) makes this same distinction.
See 49 U.S.C. § 14501 (c) (1) (2012) (‘‘[e]xcept as pro-
vided in [subdivisions (2) and (3)], a State, political
subdivision of a State, or political authority of 2 or more
States may not enact or enforce a law, regulation, or
other provision having the force and effect of law
related to a price, route, or service of any motor carrier
. . . with respect to the transportation of property’’
[emphasis added]). Accordingly, the plaintiff’s fixation
on the words ‘‘tows’’ and ‘‘towing’’ in the House Report
and during the floor debate as indicative of a distinction
Congress allegedly intended between the fee charged
for an actual towing, which state and local authorities
would be permitted to regulate, and pretowing or post-
towing services, which would remain subject to federal
preemption, misses the point made in the House Report
and on the floor of the House regarding ‘‘prices charged
by tow trucks in nonconsensual towing situations.’’ 141
Cong. Rec. H15602, supra, remarks of Representative
Rahall. When the House Report spoke about striking
‘‘a balance between the need to protect consumers from
exorbitant towing fees and the need for a free market
in towing services’’; H.R. Rep. No. 104-311, supra, p.
120, reprinted in 1995 U.S.C.C.A.N. 832; it was referring
to the balance achieved by ceding price regulation of
nonconsensual towing services to state and local regula-
tory authorities while maintaining federal control over
the regulation of routes and services, and nothing more.
We thus find no merit in the plaintiff’s claim.9
   The plaintiff also contends that construing 49 U.S.C.
§ 14501 (c) as permitting federal preemption of state
laws regulating fees charged for pretowing recovery
services would not subject consumers to potentially
exorbitant fees because they may seek judicial resolu-
tion of disputes, and, in any event, consumers have
insurance to protect themselves from having to pay
exorbitant fees. The problem with these arguments is
that relying on the courts to settle a dispute requires
financial resources unavailable to many consumers,
especially those with lower incomes, and insurance
companies are likely to pass on any increased costs
they may incur to their customers in the form of higher
premiums. Moreover, there would be no incentive for
towing companies to charge reasonable fees should
state regulation of fees charged for nonconsensual
recovery services be preempted by federal law. To the
extent towing companies believe the rates established
under state law are insufficient to cover their costs,
state law permits them to petition the commissioner
every two years for higher rates, and the commissioner
shall reconsider and amend the rates and charges if it
is determined that the rates and charges ‘‘are no longer
just and reasonable.’’ General Statutes § 14-66 (a) (2).
We are therefore unpersuaded by the plaintiff’s argu-
ments.
                            V
         POSTTOWING STORAGE SERVICES
  The commissioner next claims that the trial court
incorrectly concluded that federal law preempts state
regulation of the fees charged for the storage of dam-
aged vehicles following a nonconsensual towing. The
plaintiff responds that the trial court correctly con-
cluded that the state cannot regulate storage rates inci-
dent to a nonconsensual towing. In light of the following
facts, we decline to review this claim.
   The hearing officer found that, ‘‘[i]ncluded in the
amount paid to the [plaintiff] was a storage fee in the
amount of $1967, which was incurred primarily because
[Boat U.S. Marine Insurance] disputed the tow fees prior
to paying.’’ Thus, because the dispute had extended the
time that the damaged trailer and boat remained in
storage to thirty-eight days, the hearing officer ordered
that the storage fee be divided equally between the
plaintiff and the insurer, even though the commissioner
had not challenged the storage fee at the administrative
hearing. Thereafter, in reviewing the plaintiff’s claim
that federal law preempts state regulation of storage
fees, the trial court concluded that ‘‘[t]here is nothing
in the plain language of the phrase ‘transportation by
a tow truck’ [in 49 U.S.C. § 14501 (c) (2) (C)] that would
include storage or operations at the warehouse the fol-
lowing day. Similarly, the department’s regulations
defining ‘[t]ow charge’ arguably include some routine
posttow services such as cleaning of the equipment
used to perform the towing or release of the vehicle
to the owner, but they do not specifically encompass
storage or warehouse operations.’’ The trial court thus
concluded that the state lacked authority to regulate
the plaintiff’s storage fee and ordered Boat U.S. Marine
Insurance to pay the plaintiff the entire fee in the
amount of $1967.
   On appeal to this court, the commissioner does not
challenge the trial court’s order to restore the entire
storage fee of $1967 but, rather, challenges the trial
court’s reasoning that state regulation of storage fees
related to a nonconsensual towing is preempted under
federal law. The commissioner argues that the plaintiff’s
storage of the damaged trailer for thirty-eight days fol-
lowing the tow was not related to its movement, and
the vehicle was not in transit or on its way to a final
destination. The plaintiff responds that the storage was
temporary and that the trailer was still in transit because
it was ‘‘undrivable’’ and needed to be towed to its final
destination. The plaintiff thus contends that state regu-
lation of storage fees is preempted under federal law.
   We decline to review this claim because the commis-
sioner challenges only the trial court’s reasoning and
not its order to restore the storage fee. The commis-
sioner is therefore not aggrieved by the trial court’s
decision, and we do not express an opinion regarding
the legal basis for the trial court’s conclusion. See, e.g.,
Soracco v. Williams Scotsman, Inc., 292 Conn. 86, 91–
92, 971 A.2d 1 (2009) (‘‘It is axiomatic that aggrievement
is a basic requirement of standing . . . . If a party is
found to lack [aggrievement], the court is without sub-
ject matter jurisdiction to determine the cause. . . .
There are two general types of aggrievement, namely,
classical and statutory; either type will establish stand-
ing . . . .’’ [Citations omitted; internal quotation
marks omitted.]).
   The judgment is reversed with respect to the trial
court’s determination that state regulation of fees
charged for pretowing recovery services provided in
connection with a nonconsensual towing is preempted
by federal law, and the case is remanded with direction
to recalculate its restitution order in accordance with
this opinion and in light of the charges that the commis-
sioner allowed with respect to the pretowing recovery
services; the judgment is affirmed in all other respects.
      In this opinion the other justices concurred.
  1
     Hereinafter, all references to the United States Code are to the 2012
edition unless otherwise noted.
   2
     These included the use of the warehouse forklift to weigh the damaged
trailer carrying the boat and the cost of labor to operate the forklift.
   3
     The commissioner appealed from the trial court’s judgment to the Appel-
late Court, and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-1.
   4
     The first two exceptions relate to state safety regulations and the intra-
state transport of household goods. See 49 U.S.C. § 14501 (c) (2) (A) (2012)
(general rule ‘‘shall not restrict the safety regulatory authority of a State
with respect to motor vehicles, the authority of a State to impose highway
route controls or limitations based on the size or weight of the motor vehicle
or the hazardous nature of the cargo, or the authority of a State to regulate
motor carriers with regard to minimum amounts of financial responsibility
relating to insurance requirements and self-insurance authorization’’); 49
U.S.C. § 14501 (c) (2) (B) (2012) (general rule ‘‘does not apply to the intrastate
transportation of household goods’’).
   5
     The state statutory provision on nonconsensual towing and the authority
of the commissioner to adopt regulations to accomplish its objectives are
not challenged by either party. General Statutes § 14-66 (a) provides in
relevant part: ‘‘(2) The commissioner shall establish and publish a schedule
of uniform rates and charges for the nonconsensual towing and transporting
of motor vehicles and for the storage of motor vehicles which shall be
just and reasonable. . . .’’ The commissioner has adopted a comprehensive
regulatory scheme under the authority of § 14-66, entitled ‘‘Standards for
Rates for Nonconsensual Towing or Transporting,’’ which is codified at §§ 14-
63-34 through 14-63-37b of the Regulations of Connecticut State Agencies.
   6
     Hereinafter, all references to 49 U.S.C. § 11501 are to the 1994 revision.
   7
     See, e.g., Dan’s City Used Cars, Inc. v. Pelkey,          U.S.    , 133 S. Ct.
1769, 1778, 185 L. Ed. 2d 909 (2013) (‘‘[The ‘related to’ language in 49 U.S.C.
§ 14501 (c) (1), like similar language in ERISA] embraces state laws having
a connection with or reference to carrier rates, routes, or services, whether
directly or indirectly . . . [but] the breadth of the words related to does
not mean the sky is the limit. We have refused to read the preemption clause
. . . with an uncritical literalism, else for all practical purposes [preemption]
would never run its course . . . [a]nd . . . cautioned that [49 U.S.C.]
§ 14501 [c] [1] does not preempt state laws affecting carrier prices, routes,
and services in only a tenuous, remote, or peripheral . . . manner.’’ [Cita-
tions omitted; internal quotation marks omitted.]); Morales v. Trans World
Airlines, Inc., 504 U.S. 374, 383, 112 S. Ct. 2031, 119 L. Ed. 2d 157 (1992)
(construing ‘‘related to’’ language in the Airline Deregulation Act of 1978
and concluding that ‘‘[t]he ordinary meaning of these words is a broad one—
to stand in some relation; to have bearing or concern; to pertain; refer; to
bring into association with or connection with,’ Black’s Law Dictionary
[(5th Ed. 1979) p. 1158]—and the words thus express a broad [preemptive]
purpose’’ [internal quotation marks omitted]).
   8
     This conclusion also answers the question the parties were asked to
address in their supplemental briefs, namely, whether ‘‘49 U.S.C. § 14501
(c) (1), which prohibits state[s] and political subdivisions thereof from
enacting or enforcing any law related to a price, route, or service of any
motor carrier with respect to the transportation of property, appl[ies] to
‘pretowing services’ (as defined in the trial court’s [memorandum of deci-
sion]) or ‘posttowing services’?’’ (Emphasis in original.) As previously
explained, 49 U.S.C. § 14501 (c) (2) (C) provides an exception to the general
preemption provision in 49 U.S.C. § 14501 (c) (1) for nonconsensual towing
services, which we have determined includes recovery services incident to
a nonconsensual towing.
   9
     We do not conduct a detailed analysis of the state’s regulations because
they shed no light on the meaning of the federal preemption scheme.